DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8-13, 16, 18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2010/0219587).
 	Regarding claims 1, 4, 6, 13, 16 and 18 Wang et al. discloses a bearing seal 1 Fig. 4, comprising: a seal case 20; a sleeve 10; and a thrust bumper 40 disposed between the seal case and the sleeve capable of defining spacing between the seal case and the sleeve during assembly of a wheel end implementing the bearing seal.  However, Wang et al. fails to explicitly disclose that the thrust bumper includes 90% polytetrafluoroethylene by weight.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material to more appropriate material base on environmental conditions In re Leshin, 125 USPQ 416.
 	Regarding claims 8 and 20, Wang et al. as modified discloses the thrust bumper 40 capable of being characterized by at least fifty percent maximum elongation at twenty degrees Celsius.
 	Regarding claim 9, Wang et al. as modified discloses the thrust bumper 40 being mounted to an axial leg 22 of the seal case, the sleeve 10 including an inner radial leg 12, an outer radial leg 11, and an axial leg connecting the inner radial leg to the outer radial leg, the outer radial leg terminating in an edge that faces the thrust bumper. 	Regarding claim 10, Wang et al. as modified discloses each of the edge and the thrust bumper 40 capable of being rotationally symmetric about rotation axis of the bearing seal 1, radial extent of the edge being bounded by an inner diameter and an outer diameter, the thrust bumper including a planar surface facing the edge, radial extent of the planar surface including and exceeding the radial extent of the edge.
 	Regarding claim 11, Wang et al. as modified discloses the thrust bumper 40 having rectangular cross section in a plane that includes the rotation axis.
 	Regarding claim 12, Wang et al. as modified discloses a rubber gasket 70 over-molded on the seal case 20, the thrust bumper 40 being seated in the rubber gasket. 	Regarding claim 21, Wang et al. as modified discloses a ring 40 being characterized by cylindrical symmetry about a cylinder axis encircled by the ring, the ring having a planar surface facing along the cylinder axis..

Response to Arguments
Applicant's arguments filed 5/28/2021 have been fully considered but they are not persuasive. Applicant argues that the claimed invention which includes material selection that is admittedly not present in the cited references, exhibits unexpected results over the cited art.  This is not persuasive, since PTFE is a known wear reduction material that reduces friction, wear and energy consumption.  Additionally, PTFE is known to have one of the lowest coefficient of friction of any solid material.  Thus, it is not considered an unexpected result to provide a longer wear life than other similar materials, since it is well known to have those properties among others.

 	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/EUGENE G BYRD/Primary Examiner, Art Unit 3675